Citation Nr: 0900036	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
keloids of the anterior chest.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for skin cancer of the 
chest.

4.  Entitlement to service connection for a lung disability, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to July 
1977.  The veteran's DD Form 214 also indicates over 4 months 
of prior active service.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
appellant's claims folder was returned to his local RO in Los 
Angeles, California. 

The Board notes that the May 2006 Statement of the Case (SOC) 
denied entitlement to service connection for 6 service 
connection issues.  However, in his substantive appeal, 
received in June 2006, the veteran indicated a desire to 
limit his appeal to 4 issues, as listed on the title page of 
this decision.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

After the Board hearing just noted, the veteran submitted 
additional evidence, which was received at the Board in 
November 2008.  A statement waiving initial RO consideration 
of the new evidence is not associated with the claims folder.  
In any event, the Board finds that the new evidence is not 
pertinent to this appeal.  38 C.F.R. § 20.1304(c) (2008) 
("Evidence is not pertinent if it does not relate to or have 
a bearing on the appellate issue or issues.").  Indeed, in 
the letter accompanying the new evidence, the veteran stated 
that he was informing the appeals board of his "higher 
learning education."  The evidence accompanying this letter 
pertains to veteran's educational information as well, to 
include course credits.  Since the new evidence is not 
pertinent to the service connection issues on appeal, it is 
not for consideration in adjudicating the above claims.  For 
this reason, the absence of a waiver as to such evidence does 
not prejudice the veteran here and the Board will proceed to 
adjudicate this appeal.

The issues of entitlement to service connection for a low 
back disability and the reopen claim of entitlement to 
service connection for keloids of the chest are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1983 rating decision (veteran 
was notified on February 14, 1983), the RO denied the 
veteran's original claim of entitlement to service connection 
for keloids of the anterior chest on the bases of no medical 
nexus to service.

2.  Evidence added to the record since the February 1983 
rating decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for keloids of the anterior chest.

3.  The competent medical evidence of record fails to 
demonstrate skin cancer of the chest.

4.  The competent medical evidence of record fails to 
demonstrate a lung disability, to include as due to asbestos 
exposure.


CONCLUSIONS OF LAW

1.  The RO's February 1983 rating decision is final as to the 
claim of service connection for keloids of the anterior 
chest.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence has been received since the 
February 1983 rating decision and the veteran's claim for 
service connection for keloids of the anterior chest is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Skin cancer of the chest was not incurred in, or 
aggravated by, active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2008).

4.  A lung disability, to include asbestosis, was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R.  
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's allowance herein of reopening of the 
claim for service connection for keloids of the anterior 
chest, further development with regard to VA's duty to notify 
and assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.  However, it 
is reiterated that additional development, prior to 
consideration of the reopened claim for service connection 
for keloids of the anterior chest, on the merits (de novo), 
will be addressed in the REMAND section below.

Regarding the veteran's service connection claims for skin 
cancer of the chest and a lung disability due to asbestos 
exposure, VA issued a VCAA notice letter dated in December 
2004.  The letter informed the veteran of what evidence was 
required to substantiate his service connection claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also sent a letter, dated in December 2004, 
asking him to respond to 7 questions concerning his claim for 
a disability due to asbestos exposure.  The record does not 
reflect that the veteran responded to this letter.

While notice was not provided in the above notice letter, or 
in any other correspondence, that a disability rating and 
effective date would be assigned in the event of award of the 
benefits sought, this omission is not prejudicial to the 
veteran.  Indeed, because the veteran's claims of service 
connection are denied in the instant decision, VA's failure 
to provide notice as to the assignment of a disability rating 
and/or effective date has no adverse impact on the veteran.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.  The veteran has had ample opportunity to 
respond/supplement the record, to include at his September 
2008 Travel Board hearing, and is not prejudiced by any 
technical notice deficiency (including in timing) that 
occurred earlier in the process.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, as is the case here, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

The Board notes that the veteran was afforded a VA 
examination in March 2005.  This VA examination report and 
the other competent medical evidence of record do not reveal 
a current skin cancer disability.  As such, the Board finds 
that further examination is not necessary and that there is 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Additionally, in this case, the veteran has not submitted 
competent medical evidence that he suffers from a lung 
disability, to include as due to asbestos exposure, which is 
in any way associated with an established event, injury, or 
disease in service.  The record does not verify in-service 
asbestos exposure and it contains no probative evidence that 
demonstrates otherwise.  Under these circumstances, there is 
no duty on the part of the VA to provide a medical 
examination, because as in Wells v. Principi, 326 F. 3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a link between his active service and the 
current disorder, if shown.  The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record as a whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain evidence that establishes that the 
veteran has a current lung disability.

The Board acknowledges the veteran's testimony, as will be 
discussed in greater detail below, that he was exposure to 
asbestos while working around tanks in service.  Even so, 
there is no competent evidence that current "disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Under these 
circumstances, the Board believes that a VA examination is 
unnecessary.  In this regard, the Board also notes that the 
veteran repeatedly indicated at the September 2008 Travel 
Board hearing to rely on the evidence of record.  (See 
Transcript "Tr." at 12, 14, 16-18.)

In light of the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

New and material evidence 
Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).  Service incurrence or aggravation may be 
presumed when a malignant tumor is manifested to a 
compensable degree within one year of separation from 
qualifying military service.  38 C.F.R. §§ 3.307, 3.309

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating action 
dated in February 1983, the RO denied service connection for 
keloids of the anterior chest.  In the April 2005 rating 
decision, the RO noted that a claim for service connection 
for this disability had been previously denied, it referenced 
the criteria for new and material evidence, and it determined 
that the additional evidence did not constitute new and 
material evidence.  The May 2006 SOC appears to have reopened 
the claim because the RO addressed the issue on the merits.  

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection was received in November 2004.  As such, the 
amended provision is for application in this case and is set 
forth below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis

Historically, a February 1983 rating decision denied the 
veteran's original claim seeking service connection for a 
skin condition.  In denying the claim at that time, the RO 
noted that there was no "diagnosis of cause for keloids in 
service, therefore no basis for grant of service connection 
since treatment was remedial in nature."  In essence, it 
appears that the RO denied this claim in February 1983 
because there was no medical evidence that the veteran's 
keloids of the chest were caused or aggravated by service.  
Notice of the February 1983 determination was provided to 
appellant by a letter dated February 14, 1983.  The appellant 
did not perfect an appeal of this decision, and it became 
final.  38 U.S.C.A. § 7105.  The Board notes that the claim 
denied in February 1983 and the current claim to reopen are 
based on the same factual basis as they are both claims 
involving the skin disability of keloids of the anterior 
chest.  See Boggs, 520 F.3d at 1334-35.

The evidence of record at the time of the previous final 
denial, in February 1983, included the veteran's service 
treatment records from his period of active service from 
November 1976 to July 1977.  Also, an enlistment medical 
examination, dated in May 1973, revealed a normal clinical 
evaluation of his skin.  A report of the veteran's separation 
medical examination, dated in May 1977, reflects abnormal 
findings related to the skin and notes 6 keloids on the 
anterior chest.  A dermatology consultation report at 
separation indicates that the veteran provided a history of 
lumps on his chest since childhood.  Objective examination 
revealed multiple raised lesions from 1 x 4 centimeters (cm) 
to 5 x 1 cm.  The impression was keloids on anterior chest.  
The report of medical history at separation reflects that the 
veteran noted that he had or has had skin diseases.  In the 
physician's section of this report of medical history, it was 
noted that the veteran had keloids of the anterior chest.

After service, a VA dermatology consultation report, dated in 
December 1982, indicates that the veteran complained of scars 
on his chest for approximately 10 years.  This report 
reflects that there was no history of injury to the skin.  
Objective examination revealed keloids scattered over the 
anterior chest.  The assessment was keloids probably 
secondary to acne.  It was noted that such was "common in 
this area" and that it causes no physical limitations.

The evidence added to the record subsequent to the most 
recent denial for keloids of the anterior chest, in February 
1983, includes a report of VA compensation and pension 
examination, dated in March 2005.  It was noted that the 
veteran has had keloids since the 1970s and that there were 
two new lesions, one on the chest and one on the left upper 
arm.  The veteran complained of itchiness regarding some 
lesions.  The VA examiner noted that the keloids seem to have 
developed spontaneously.  The assessment was keloids and some 
of the veteran's lesions were treated with an injection of 
triamcinolone actonic.  A January 2006 VA dermatology report 
indicates that the veteran reported that areas treated in the 
last month softened up considerably and that he was 
interested in additional injections.  It was noted that the 
veteran denied new, changing, or non-healing lesions.  See 
also May 2005 VA dermatology report (noting that the veteran 
was seen for an injection of keloid on right arm and that he 
denied non-healing or changing moles).  At the September 2008 
Travel Board hearing, the veteran testified that he had no 
more evidence to submit regarding this claim and to rely on 
the evidence currently in the claims file.  (Tr. at 16-17.)

The RO denied the veteran's claim in February 1983 because it 
found that the there was no medical evidence regarding the 
cause of the keloids in service and that the treatment was 
remedial in nature.  The Board finds that since the February 
1983 rating decision, the veteran has submitted new and 
material evidence in order to reopen his claim.  In 
particular, the report of a March 2005 VA compensation and 
medical examination provides evidence of two new skin 
lesions, to include one on the chest.  Additionally, this 
March 2005 VA examination report indicates that despite some 
resolution of the keloids over the years that the veteran had 
current complaints of itchiness.  Further, the VA examiner 
noted that these keloids seem to have developed 
spontaneously.  The Board finds this evidence is not 
cumulative and redundant because it had not been submitted 
before to agency decision-makers.  Thus, it is new.

As the above VA compensation and pension examination provides 
medical evidence of current treatment regarding the keloids, 
which is more than remedial in nature, and indicate that they 
could have developed spontaneously, such evidence relates to 
an unestablished fact necessary to substantiate the claim.  
The Board notes that the credibility of the newly submitted 
evidence is presumed in determining whether or not to reopen 
a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, 
it raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).  Accordingly, the 
additional evidence is also material.  As new and material 
evidence has been received, the claim for service connection 
for keloids of the anterior chest is reopened, and must be 
considered in light of all the evidence, both old and new.

Service connection claims

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).  Service incurrence or aggravation may be 
presumed when a malignant tumor is manifested to a 
compensable degree within one year of separation from 
qualifying military service.  38 C.F.R. §§ 3.307, 3.309

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The Board notes 
that a determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

1.  Skin cancer of the chest

The veteran contends service connection is warranted for skin 
cancer of the chest.  At the September 2008 Travel Board 
hearing, the veteran indicated that VA could rely on the 
evidence of record.  (Tr. at 18.)

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the post-
service medical evidence does not demonstrate skin cancer of 
the chest.  Since the veteran's claim was received by VA in 
November 2004, the record contains several VA dermatology 
treatment reports.  A March 2004 VA dermatology treatment 
record reflects that the veteran is without a history of skin 
cancer.  See also May 2005 VA dermatology treatment report 
(noting no past medical history of skin cancer).  A January 
2006 VA dermatology treatment report also notes no history of 
skin cancer.  Upon objective examination, it was noted that 
no skin cancer was seen that day on scalp, face, chest, back, 
abdomen, and arms.  The assessment was keloids, chest and 
left upper arm.  A report of VA examination, dated in March 
2005, also reflects that the veteran has no history of skin 
cancer.  Physical examination revealed 13 linear keloidal 
lesions that vary in length from 8 to 1 cm and they all were 
about 1 cm in width.  It was also noted that aside from a 
dystrophic toe nail, there were no other skin findings.  In 
sum, none of the above medical records reflects a diagnosis 
of skin cancer.

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the Court, which 
interpreted the requirement of current disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (noting that service 
connection may not be granted unless a current disability 
exists); compare Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (stating that a "current disability" means a 
disability shown by competent medical evidence to exist); 
with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (noting that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition 
(noting, in a footnote, that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).

The Board acknowledges the veteran's statements that he has a 
skin disorder that could possible lead to cancer that is 
causally related to active service.  (See September 2008 Tr. 
at 17.)  As the disability in question (skin cancer) is not 
simple per the footnote in Jandreau, the veteran is not 
competent to provide evidence of a current diagnosis.  
Additionally, the Board notes that the veteran has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the competent medical evidence fails to show a 
current disability of skin cancer of the chest.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



2.  Lung disability claimed as due to asbestosis exposure

The record reflects that the veteran served in the U.S. Army.  
He testified at the September 2008 Travel Board hearing that 
he was exposed to asbestos while stationed at Ft. Lewis, 
Washington.  (Tr. at 13.)  The veteran testified that he was 
exposed to asbestos while working around tanks.  (Id.)  The 
veteran also noted that he was exposed to asbestos while 
working at a shipyard after service in civilian employment.  
(Id. at 14.)  While there is no official documentation of 
record of exposure to asbestos, the veteran's assertions are 
credible and he is competent to report his symptoms.  See 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

The critical question, however, is whether the record 
contains medical evidence of the claimed lung disability, to 
include asbestosis, due to claimed exposure to asbestos in 
service.  The Board notes that exposure to asbestos, in and 
of itself, is not considered a disability for VA purposes.

After reviewing the medical evidence of record, the Board 
finds that, for the reasons given herein, service connection 
for a lung disability is not warranted, as the claimed 
disability is not currently demonstrated by the competent 
medical evidence of record.

It is initially noted that the report of the veteran's 
enlistment medical examination, dated in May 1973, reflects 
normal lungs and chest and that that a chest X-ray was 
normal.  As the record does not contain an entrance 
examination for the veteran's period of active service that 
began in November 1976, he is presumed to be in sound 
condition.  Doran v. Brown, 6 Vet. App. 283, 286 (1993).  The 
veteran's separation medical examination report, dated in May 
1977, also reflects that the veteran's lungs and chest were 
normal.  A May 1977 chest X-ray revealed no significant 
abnormalities.  The report of medical history at separation 
indicates that the veteran complained of shortness of breath, 
pain or pressure in the chest, chronic cough, and palpitation 
or pounding heart.  In response to these complaints, a 
physician noted "no actual problem other than worried about 
heart problem - no shortness of breath, dyspnea on 
exertion."  The examiner noted occasional pleuritic chest 
pain.  

After service, the report of a VA examination, dated in 
December 1982, reflects that the veteran's respiratory system 
was clear to percussion and auscultation.  The veteran had a 
chest X-ray in conjunction with the December 1982 VA 
examination and the impression of this X-ray was "normal 
chest."  Another chest X-ray, dated in November 1994, noted 
that posteroanterior and left lateral chest films 
demonstrated a bullet in the soft tissues posteriorly and 
laterally on the right with small shrapnel fragments 
superimposed near the right lateral chest wall.  It was also 
noted that the veteran's lungs were clear.  A VA clinic 
noted, dated in September 2003, indicates that a chest X-ray, 
dated the same month, was negative for acute disease.  Since 
the veteran's claim was received in November 2004, a report 
of a VA chest X-ray, dated in April 2005, revealed "no plain 
film evidence of asbestos exposure."  It was noted that the 
pulmonary vascular markings were normal and the impression 
was no acute cardiopulmonary disease.  Further, a January 
2005 VA primary care treatment report indicates that the 
veteran's lungs were clear to auscultation, bilaterally.

The Board finds the report of the April 2005 chest X-ray to 
be the most probative evidence of record regarding the 
existence of a current disability due to asbestos exposure.  
The Board notes that in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court held that the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . 
. . even though the disability resolves prior to the 
Secretary's adjudication of the claim."  The April 2005 VA 
radiographic report clearly noted that there was no evidence 
of asbestos exposure and the VA radiologist found no acute 
cardiopulmonary disease.  The claim folder does not contain 
any evidence to the contrary.  In fact, the available X-rays 
and medical evidence during and after, as discussed above, do 
not reveal a pulmonary disability.  Here, the veteran has 
neither presented nor alluded to any medical evidence 
establishing that he has asbestosis or a comparable lung 
disability that is related to service at any time since he 
filed a claim for VA compensation benefits in November 2004.  
In the absence of proof of a present disability, there can be 
no valid claim.  Brammer, 3 Vet. App. at 225.  The Board 
notes that even assuming that the veteran was exposed to 
asbestos in service, no competent medical evidence of record 
demonstrates a current pulmonary disability let alone a 
medical nexus or link to any incident of service, including 
but not limited to asbestos exposure.  Accordingly, even with 
consideration of McClain, the Board finds that the competent 
medical evidence of record does not show a current lung 
disability.

The veteran has testified that the last time he spoke to a 
doctor he was told that he had a disability of the "upper 
part of my lungs."  (September 2008 Board Tr. at 15.)  The 
Board finds this statement to be too attenuated to constitute 
competent medical evidence of a current lung disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that 
the connection between what a physician said and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is too attenuated and inherently 
unreliable to constitute medical evidence).  Additionally, 
the Board notes that the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as a pulmonary diagnosis.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu, 2 Vet. App. at 
494-95.

In conclusion, the probative competent medical evidence does 
not establish a current pulmonary diagnosis, to include as 
due to asbestos exposure.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Since new and material evidence has been received, the claim 
for service connection for keloids of the anterior chest is 
reopened.

Entitlement to service connection for skin cancer of the 
chest is denied.

Entitlement to service connection for a lung disability, 
claimed as due to asbestos exposure, is denied.


REMAND

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for keloids of the anterior chest may be 
granted on the merits, de novo.  However, the Board finds 
that further development of the record is needed prior to 
appellate consideration of this claim. 

The competent medical evidence of record also demonstrates 
that the veteran has been diagnosed with keloids of the 
anterior chest.  The veteran's May 1977 separation 
examination reflects abnormal findings related to the skin 
and notes 6 keloids on the anterior chest.  A dermatology 
consultation report at separation indicates that the veteran 
provided a history of lumps on his chest since childhood.  
The impression was keloids on anterior chest.  The report of 
medical history at separation reflects that the veteran noted 
that he had or has had skin diseases.  Further, after 
service, a December 1982 VA dermatology consultation report 
indicates that the veteran complained of scars on his chest 
for approximately 10 years.  This report reflects that there 
was no history of injury to the skin.  The assessment was 
keloids probably secondary to acne.  Additionally, the March 
2005 VA compensation and pension examination report reflects 
that the veteran has had keloids present since the 1970s and 
that there were two new lesions, to include one on the chest.  
Although the veteran contends that his current keloids of the 
anterior chest are related to service, the record does not 
demonstrate that the veteran has been afforded a VA 
examination to determine the nature and etiology of this skin 
disability.  Therefore, the Board finds that a VA examination 
and clinical opinion is warranted as such would be useful in 
the de novo adjudication of the veteran's claim.  See 
38 U.S.C.A. § 5103A(d).

The veteran also contends that service connection is 
warranted for a low back disability.  The veteran claims he 
injured his back in service while lifting tank tracks and 
truck tires.  See VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, received in November 2004.  The 
veteran testified at the September 2008 Travel Board hearing 
that he worked in heavy maintenance and was picking up tracks 
to a tank.  (Tr. at 5.)  He also testified that he sought 
treatment in service for his back injury.  (Id. at 5-6.)  

Initially, the Board notes that the record contains competent 
medical evidence of a current low back disability.  Indeed, a 
report of VA X-rays, dated in June 2005, of the veteran's 
lumbosacral spine reveals mild lumbar spine degenerative 
changes.  
In light of this competent medical evidence of record since 
the veteran filed his claim in November 2004, the Board finds 
that the veteran has a current low back disability.  

At the September 2008 Travel Board hearing, the veteran 
testified that he was treated for his back at the VA Medical 
Center (MC) in Long Beach, California within one year of 
discharge from service.  (Tr. at 7.)  The veteran stated that 
he was seen for treatment regarding his back at this facility 
between 1977 and 1980.  (Id. at 7, 12.)  The veteran also 
noted that he received some therapy and medications for his 
back at that time.  (Id. at 7-8.)  The transcript of the 
September 2008 Travel Board hearing also reflects that the 
veteran indicated that the treatment records from the VAMC in 
Long Beach might contain a diagnosis related to his back and 
that he had submitted these records to VA "5 or 6 years 
ago."  (Id. at 11-12.)  The veteran added that he had given 
such records to VA or Disabled American Veterans.  (Id. at 
11.)  

After reviewing the record, the Board did not locate VA 
treatment records from the VAMC in Long Beach dated between 
1977 and 1980 in the claims file as referenced by the veteran 
at the September 2008 Travel Board hearing.  It is noted that 
the earliest VA treatment report of record from the VAMC in 
Long Beach is a November 1994 chest X-ray.  While it is 
unclear if such VA treatment records exist as they have not 
been associated with the record, the Board notes that the 
veteran has identified enough information to perform a search 
for such records.  See 38 C.F.R. § 3.159(c)(2)(i) (2008) 
(noting that for a search for VA records the claimant must 
provide enough information to identify and locate the 
existing records, including approximate time frames and the 
condition for which medical treatment was provided).  It is 
further noted that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the Board finds that a remand is 
necessary so a reasonable effort can be made to search for 
these records and any other pertinent VA treatment records so 
they can be associated with the veteran's VA claims folder.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008) have been interpreted to 
apply to all aspects of claims, to include disability rating 
and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the veteran has not 
been provided with such notice, the Board finds that 
corrective notice should be sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
for the issues on appeal of:  (1) 
entitlement to service connection for a 
low back disability and (2) the reopened 
issue of entitlement to service 
connection for keloids of the anterior 
chest, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2008), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
any other applicable legal precedent.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Take reasonable efforts to obtain all 
of the veteran's VA treatment records and 
progress reports, from the VAMC in Long 
Beach, California.  He specifically 
identified being treated at this facility 
between 1977 and 1980 for a back 
disorder.  If no records are available, 
the claims folder must indicate this fact 
and the veteran should be sent a letter 
advising him that such records were 
unavailable and that he should submit any 
pertinent medical records in his 
possession to VA.

3.  The AOJ should review any additional 
records received, and if they suggest 
further development (for example, a VA 
examination/opinion) regarding the 
service connection claim for a low back 
disability, arrange for such development.

4.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of the veteran's skin disability 
with specific attention to his keloids of 
the anterior chest.  The examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or greater 
probability) that any keloids of the 
anterior chest at issue were incurred in 
or aggravated by the veteran's active 
service.  The examiner is asked to 
consider and address the veteran's May 
1977 separation examination/report of 
medical history and dermatology consult 
records indicating that the veteran had 
keloids of his anterior chest in service.  
The examiner is also specifically asked 
to address the post-service December 1982 
VA examination and dermatology clinic 
reports. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The claims folder should be reviewed in 
conjunction with the above evaluation, 
and the examination report should clearly 
indicate that such review was performed.  
All necessary tests and studies should be 
accomplished and all complaints and 
clinical manifestations should be 
reported in detail.  Further, all 
opinions should be accompanied by 
thorough rationales.  

5.  Readjudicate the issue of entitlement 
to service connection for a low back 
disability and the reopened issue of 
entitlement to service connection for 
keloids of the anterior chest on appeal.  
If any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


